OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative.
Plaintiff sought compensation pursuant to decedent’s homeowner’s insurance for fire damage. Defendant sought to raise three affirmative defenses based on plaintiff’s alleged breach of the insurance policy. Under the facts of this case, the Appellate Division correctly determined that an insurer’s failure to comply with 11 NYCKR 216.6 (c) in processing a claim does not preclude that insurer from relying upon a policy exclusion to disclaim coverage.
Chief Judge Lippman and Judges Ciparick, Graffeo, Read, Smith, Pigott and Jones concur in memorandum.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, etc.